FILED:  May 5, 2005
IN THE SUPREME COURT OF THE STATE OF OREGON
DOUGLAS ALLEN ASHCROFT,


Respondent on Review,
v.
PSYCHIATRIC SECURITY REVIEW BOARD,

Petitioner on Review.

(PSRB 00-1711; CA A118137; SC S51508)
En Banc
On review from the Court of Appeals.*
Argued and submitted January 5, 2005.
Katherine H. Waldo, Assistant Attorney General, Salem,
argued the cause and filed the brief for petitioner on review. 
With her on the brief were Hardy Myers, Attorney General, and
Mary H. Williams, Solicitor General.
Harris S. Matarazzo, Portland, argued the cause and filed
the brief for respondent on review. 
BALMER, J.

The decision of the Court of Appeals is affirmed.  The order
of the Psychiatric Security Review Board is vacated, and the case
is remanded to the board for further proceedings. 



* Judicial Review from the Psychiatric Security Review Board.

192 Or App 467, 86 P3d 102 (2004).


BALMER, J.


The issue in this case is whether, for purposes of ORS
161.295, alcohol dependence is a "mental disease or defect" or,
instead, is a "personality disorder."  The Court of Appeals held
that it was a personality disorder. 
 For reasons that this court
set out at greater length in 
Tharp v. PSRB, 338 Or 413, 338 P3d
413 (2005), we similarly conclude that alcohol dependence is a
personality disorder as that term is used in ORS 161.295(2) and
that, therefore, it is not a mental disease or defect. 
Accordingly, we affirm the decision of the Court of Appeals.